RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría en Puerto Rico, se enmienda la Regla 12(e) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A, para que exprese lo siguiente:

Regla 12. Admisión al ejercicio de la abogacía

(e) Admisión por cortesía. — Cualquier persona admitida al ejercicio de la abogacía en un estado o territorio de los Estados Unidos de América o en el Distrito de Columbia podrá ser autorizada por cortesía por este Tribunal para postular como abogado(a) en Puerto Rico en casos especiales.
La solicitud deberá ser endosada por un(a) abogado(a) ad-mitido(a) al ejercicio de su profesión por este Tribunal, quien dará fe de la capacidad de la persona solicitante para postular como abogado(a) en el caso correspondiente. Deberá unirse a la misma un certificado expedido por el más alto tribunal del estado en el cual la persona solicitante esté admitida al ejer-cicio de la profesión, haciendo constar el hecho de su admisión y que a la fecha del certificado se mantiene debidamente acreditada. Salvo dispensa autorizada por justa causa por este Tribunal, la solicitud debe estar acompañada de sellos de ren-tas internas por valor de cuatrocientos dólares ($400). Tanto la persona solicitante como el(la) abogado(a) que endose su soli-citud deberán hacer constar que la primera domina el español. De lo contrario, la autorización que expida este Tribunal exi-*251girá que la persona solicitante postule acompañada por un(a) abogado(a) del foro puertorriqueño que domine tanto el espa-ñol como el inglés.
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo